Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1,5,11 and 15-16 are pending.

Response to Arguments
 The applicant’s arguments with regard to the prior art rejections are moot in view of the newly applied references, specifically Maas and Bishop.

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Pub. No. 2014/0285522), hereafter “Kim,” in view of Maas et al (US Pub. No. 2006/0190350), hereafter, “Maas,” and Bishop et al (US Pub. No. 2016/0275949), hereafter, “Bishop.”

As to claim 1, Kim discloses a server apparatus (Fig. 1, label 125) comprising: a communication unit configured to communicate with a user terminal apparatus (Fig. 1, label 105); a storage configured to store compatible information between devices and functions provided by each of the devices ([0016] and [0057], particularly, “The seller or manufacturer of the product may also provide additional details about the product (e.g., a door opening feature, a spinning fan feature, etc.)”); and a processor configured to:
receive an image photographed by a camera included in the user terminal apparatus from the user terminal apparatus ([0072], the server may perform the image analysis, see [0059], particularly, “In some embodiments, the various objects may be recognized and analyzed by the server computer 125 (FIG. 1) that communicates with the mobile device 105 via network 120 (FIG. 1).”)
detect an identification image included in the received image ([0072], particularly, “determining physical dimensions of the objects within the image, determining colors of the objects within the image, determining categories of the objects within the image, and determining a design style of the various objects within the image. In some embodiments, the analysis may also include capturing semantics of an object within the physical environment. In some embodiments, the analysis may be able to determine a manufacturer name of a particular object within the image. In some embodiments, a geographic location of the captured image may also be determined Examples of objects within the image may include, but is not limited to: walls, furniture, floors, windows, appliances, decorations, etc.” and further [0045])
determine a shape of the identification image ([0072], particularly, “determining physical dimensions of the objects within the image, determining colors of the objects within the image, determining categories of the objects within the image, and determining a design style of the various objects within the image. In some embodiments, the analysis may also include capturing semantics of an object within the physical environment. In some embodiments, the analysis may be able to determine a manufacturer name of a particular object within the image. In some embodiments, a geographic location of the captured image may also be determined Examples of objects within the image may include, but is not limited to: walls, furniture, floors, windows, appliances, decorations, etc.” and further [0045]), 
determine an angle of the identification image with respect to the camera based on the determined shape ([0072], particularly, “determining physical dimensions of the objects within the image, determining colors of the objects within the image, determining categories of the objects within the image, and determining a design style of the various objects within the image. In some embodiments, the analysis may also include capturing semantics of an object within the physical environment. In some embodiments, the analysis may be able to determine a manufacturer name of a particular object within the image. In some embodiments, a geographic location of the captured image may also be determined Examples of objects within the image may include, but is not limited to: walls, furniture, floors, windows, appliances, decorations, etc.” and further [0045]),
in response to an area to be measured being designated by a user, calculate a size of the area based on the angle and pre-stored information about a size of the identification image ([0072], particularly, “determining physical dimensions of the objects within the image, determining colors of the objects within the image, determining categories of the objects within the image, and determining a design style of the various objects within the image. In some embodiments, the analysis may also include capturing semantics of an object within the physical environment. In some embodiments, the analysis may be able to determine a manufacturer name of a particular object within the image. In some embodiments, a geographic location of the captured image may also be determined Examples of objects within the image may include, but is not limited to: walls, furniture, floors, windows, appliances, decorations, etc.”; see also [0057] disclosing pre-stored information sizing information), and
obtain recommended device information on a device in which the function is compatible with the user terminal apparatus based on information stored in the storage, and the calculated size of the area (Fig. 6 and [0070], particularly, “FIG. 6 illustrates an alternate product recommendation 620 in response to identifying a conflict between a position of a product 320 and objects within an image of a real-world setting 400, according to some embodiments. In some embodiments, an alternate product may be recommended to the user. This may occur if the originally selected virtual product may not have an ideal position anywhere in the real-world setting 400. For example, a user may be recommended with a smaller coffee maker from a different manufacturer.”), and
transmit the obtained recommended device information to the user terminal apparatus (Fig. 6 and [0070]).
However, Kim does not explicitly disclose the compatibility is necessarily hardware-wise compatibility information.
But, Maas discloses a storage configured to store hardware-wise compatible information between devices and functions provided by each of the devices (Abstract, particularly, “The compatibility input module is used to receive and store compatibility information for various goods,”) and 
obtain recommended device information on a device in which the function is hardware-wise compatible with the user terminal apparatus based on information stored in the storage ([0059], particularly, “For example, a user could input the manufacturer, to make, and the model of a computer for which the user is seeking compatible products. Using the input provided by the user, the system 102 searches 510 for listings with compatibility information/files 220 that match the criteria input by the user. The listings produced by the search 510 are displayed 512 to the user.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Kim with the teachings of Maas by modifying the apparatus in Kim to enable the system to also account for inter-device compatibility and would have been motivated to do so in order to allow the system to have broader appeal to consumers by increasing its number of uses. 
However, the combination of Kim and Maas do not explicitly disclose in response to a user uttered voice signal inputted at the user terminal apparatus being received from the user terminal apparatus, obtain a function based on at least one text included in the user uttered voice signal. 
But, Bishop discloses in response to a user uttered voice signal inputted at the user terminal apparatus being received from the user terminal apparatus, obtain a function based on at least one text included in the user uttered voice signal (Abstract, particularly, “A voice command definition file (VCDF) declaratively defines voice commands for an application… A user may say a single utterance to launch the application, navigate to the associated location of the command and execute the command.”).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Kim and Maas with the teachings of Bishop by modifying the apparatus in Kim to enable the system to have voice controls and would have been motivated to do so in order to allow the system be more easily accessible to users. 

As to claim 11, they are rejected by a similar rationale to that set forth in claim 1’s rejection.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Maas, and Bishop in further view of Ganapathy et al. (U.S. 2011/0225640, hereinafter Ganapathy).

As to claims 5 and 15, the combination of Kim, Maas, and Bishop discloses the parent claim but does not disclose the processor transmits authentication information for accessing a user account of the user terminal apparatus to the server apparatus, receives recommended device information on a device which is hardware-wise compatible with a user device registered at the authenticated user account from the server apparatus, and displays the received recommended device information.
However, Ganapathy discloses the processor transmits authentication information for accessing a user account of the user terminal apparatus to the server apparatus, receives recommended device information on a device compatible a user device registered at the authenticated user account from the server apparatus, and displays the received recommended device information ( [0024] lines 15-17,  the user can provide a user identifier and password (authentication information) to verify the account; [0025] page 3, lines 10-15, the user can log in to the user account via sending device 206  (user terminal apparatus) and an authentication service, and the authentication service can provide (transmit) the indication (authentication information) of the user account associated  with sending device (user account of the user terminal apparatus) to device information management module 216 (server apparatus); As per Fig. 2, the information management module is a component in the cloud service 208; [0063] lines 1-4, a cloud service (server apparatus) is logged  in to (accessed) with a user account via the device implementing process 500. The cloud service maintains device information for multiple devices associated (registered devices) with the user account; [0064] lines 1-5,  device information for a target device is obtained (recommended device information) from the cloud service (server apparatus); [0065], lines 1-4, the device information is used to access the target device and includes credentials, remote access information, and property information (the devices are compatible devices since they can be paired via the network 120 in Fig. 1); [0073], lines 3-4, information (recommended device information) can be presented (displayed) to the user).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Kim, Maas, and Bishop with the teachings of Ganapathy by modifying the apparatus in Kim to enable the processor to transmit authentication information for a user account to the server, as disclosed by Ganapathy. One of ordinary skill in the art would have been motivated to do so in order to allow the server to bypass security restrictions and access user accounts where user information may be stored to further find compatible devices for recommendation to the user (Ganapathy, [0002], lines 8-11).

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Maas, and Bishop in view of Garcia (U.S. Pub No. 2014/0300722, hereinafter Garcia).

As to claim 16, the combination of Kim, Maas, and Bishop discloses the parent claim but does not disclose the identification image comprises an image of a square having a known size.  However, Garcia discloses an identification image comprises an image of a square having a known size ([0062], particularly, “For example, a dropdown menu can be displayed, presenting the user with various delineation icon options. For example, generic delineation icon choices such as linear, caliper, circle, square, rectangle, etc. may be presented and selected... Upon the user's selection of a particular icon, a sizable, rotatable, and moveable graphic corresponding to the shape and proportions of the selected object is displayed, and the user may then position this icon over the object pictured in the image. When selection of a specific delineation icon for delineation of the reference standard object is performed, the actual dimensions of the corresponding object can also be retrieved from a memory file or database and used in subsequent calculations of minification.”).  
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Kim, Maas, and Bishop with the teachings of Garcia by modifying the apparatus in Kim to enable the image comprise a square of known size, as disclosed by Garcia. One of ordinary skill in the art would have been motivated to do so in order to allow the user to have a reference image of known size thus providing a quick and user-friendly means for the user to estimate the size of objects in images.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas J Dailey/
Examiner, Art Unit 2452